t c memo united_states tax_court russell d kinney and heather r kinney petitioners v commissioner of internal revenue respondent docket no filed date russell d kinney and heather r kinney pro sese ann l darnold for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for and respectively as well as sec_6662 accuracy- related penalties of dollar_figure and dollar_figure for and respectively after concession sec_2 the issues for decision are whether during and petitioners’ direct marketing activity constituted an activity_not_engaged_in_for_profit whether petitioners are entitled to deductions claimed on their schedules c profit or loss from business for expenses not related to the direct marketing activity for and whether petitioners are entitled to deduct additional home mortgage interest of dollar_figure for whether petitioners have substantiated unreimbursed employee_expenses in excess of expenses conceded by respondent for whether petitioners are liable for the sec_6662 accuracy-related_penalties 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2respondent concedes that petitioners substantiated the union dues and welding license expenses claimed on schedule a itemized_deductions for as unreimbursed employee_expenses but the parties dispute the remaining unreimbursed employee_expenses respondent also concedes that petitioners are entitled to a dollar_figure home mortgage interest_deduction for but the parties dispute the remaining home mortgage deduction findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioners resided in oklahoma when their petition was filed petitioners were married and filed joint federal_income_tax returns for the years at issue but they were separated at the time of trial during the years at issue petitioners received wage and other income from several sources heather r kinney mrs kinney was employed by women’s health group inc earning dollar_figure and dollar_figure for and respectively russell d kinney mr kinney was a member of a local union and was employed as a welder by k l smith mechanical inc k l smith earning dollar_figure and dollar_figure in and respectively petitioners also reported gaming income of dollar_figure and dollar_figure for and respectively i petitioners’ direct marketing and prospective welding businesses a direct marketing activity in petitioners became involved with melaleuca inc melaleuca a direct marketing company selling health wellness and household products through individuals distributors melaleuca is structured as an upline-downline system in which distributors earn commissions when they recruit new distributors downlines and when their downlines recruit more distributors distributors also receive commissions on purchases of products by their downlines melaleuca’s distributors qualify for discounts on melaleuca products petitioners were recruited as downlines by another distributor upline before their involvement with melaleuca petitioners had no experience in running a business or conducting direct marketing activities initially petitioners concentrated on recruiting downlines but because of the dollar_figure initiation fee that prospective downlines had to pay petitioners were not able to attract anyone mrs kinney sold some products to neighbors friends and coworkers after petitioners realized they could not recruit downlines they considered quitting the melaleuca activity but decided to continue selling products because of their inventory in addition they remained hopeful that they would eventually sign up downlines petitioners had been told by their upline that if their potential downlines ordered melaleuca products at petitioners’ volume petitioners would recoup their startup costs in approximately year however petitioners did not calculate how many downlines they would have to recruit to make their marketing activity profitable both petitioners continued their full-time jobs petitioners owned a mobile home3 in a trailer park which after they ceased using it as a residence they converted for use 3mr kinney purchased the mobile home in and petitioners used it as their primary residence until exclusively as an office for their melaleuca activity including storing inventory although they purchased a computer and printer for their melaleuca activity petitioners did not have internet service at the mobile home and they placed online orders with melaleuca on their computer at home when petitioners became melaleuca distributors they consulted susan boyer ms boyer regarding business records they had to maintain although petitioners obtained computer_software from ms boyer they recorded all items on paper and retained receipts petitioners did not maintain a separate bank account for the melaleuca activity petitioners never generated a profit from the melaleuca activity in and petitioners reported gross_sales of dollar_figure and dollar_figure respectively b preparations to start welding business in the latter part of mr kinney prepared to start a welding business because he anticipated receiving orders for pipe fabrication from an acquaintance in mr kinney constructed gates built a pole building and purchased a welding machine and other supplies however for reasons beyond mr kinney’s control he did not actually begin to operate a business ii petitioners’ federal_income_tax returns petitioners timely filed their and form sec_1040 u s individual_income_tax_return and returns ms boyer prepared the returns schedule c attached to the return schedule c described petitioners’ melaleuca activity as marketing besides the melaleuca expenses on the schedule c petitioners also claimed mileage for vehicles and expenses for one cellular phone that pertained to mr kinney’s employment at k l smith petitioners’ schedule c attached to the return schedule c described petitioners’ business activity as marketing welding marketing referred to the melaleuca activity and welding referred to mr kinney’s prospective welding business gross_income of dollar_figure reported on the schedule c represented petitioners’ gross_sales of melaleuca products in addition to claiming deductions for the melaleuca activity and for the prospective welding business on the schedule c petitioners also claimed deductions for mileage for vehicles and expenses of one cellular phone that pertained to mr kinney’s employment at k l smith and work_clothes expenses for both petitioners’ jobs the schedule c did not separately identify the expenses related to the melaleuca activity the prospective welding business and petitioners’ employment petitioners deducted the following schedule c expenses on their and returns sch c expense category car and truck commissions and fees depreciation legal and professional services office expense rent or lease vehicles machinery and equipment other business property repairs and maintenance supplies taxes and licenses travel meals and entertainment other toll meetings phones work_clothes tools total dollar_figure -0- -0- dollar_figure big_number big_number -0- big_number big_number -0- -0- big_number -0- -0- big_number -0- big_number big_number -0- -0- -0- big_number big_number on the return petitioners itemized their deductions attaching to the return schedule a itemized_deductions schedule a on the schedule a petitioners reported home mortgage interest of dollar_figure and unreimbursed employee_expenses of dollar_figure after applying the sec_67 limitation petitioners deducted dollar_figure of unreimbursed employee_expenses petitioners attached to their return a form 2106-ez unreimbursed 4for petitioners reported unreimbursed employee_expenses totaling dollar_figure but did not claim them because such expenses did not exceed the 2-percent limitation under sec_67 employee business_expenses but the form did not show how the amount was calculated iii notice_of_deficiency in the notice_of_deficiency respondent disallowed all of petitioners’ and schedule c deductions on the following grounds no amount in excess of zero has been adequately substantiated as to amount of deductibility in addition it has not been established that the requirements of internal_revenue_code sec_274 have been met for respondent also disallowed dollar_figure of petitioners’ itemized_deductions because of lack of substantiation this amount consisted of home mortgage interest_expense of dollar_figure and unreimbursed employee_expenses of dollar_figure respondent also determined that petitioners were liable for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively opinion the commissioner’s determinations are presumed correct and the taxpayer ordinarily bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed indopco inc v 5respondent also made computational adjustments to self- employment_tax and the sec_24 child_tax_credit for commissioner 503_us_79 petitioners do not contend that sec_7491 shifts the burden_of_proof to respondent and petitioners have not established that they satisfy the sec_7491 requirements i schedule c deductions related to the melaleuca activity a in general respondent argues that petitioners may not deduct the schedule c expenses attributable to the melaleuca activity because the melaleuca activity did not constitute a trade_or_business and was not engaged in for profit sec_162 allows a taxpayer to deduct ordinary and necessary expenses of carrying on the taxpayer’s trade_or_business to be engaged in a trade_or_business with respect to which deductions are allowable under sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 sec_183 restricts taxpayers from deducting losses for an activity that is not engaged in for profit sec_183 defines activity_not_engaged_in_for_profit as any activity 6in the notice_of_deficiency respondent disallowed schedule c deductions for lack of substantiation in the pretrial memorandum and at trial respondent also contended that petitioners’ melaleuca activity did not constitute a trade_or_business engaged in for profit within the meaning of sec_162 and sec_183 petitioners do not object on procedural grounds to respondent’s argument under sec_183 other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 absent a stipulation to the contrary see sec_7482 this case is appealable to the court_of_appeals for the tenth circuit see sec_7482 which has applied the dominant or primary objective standard to test whether an alleged business activity is conducted for profit 28_f3d_1024 10th cir affg 99_tc_132 949_f2d_345 10th cir affg tcmemo_1990_148 oswandel v commissioner tcmemo_2007_183 under the standard applied by the court_of_appeals for the tenth circuit the dominant or primary objective of petitioners’ melaleuca activity must be to earn a profit whether an activity was engaged in for profit is a factual determination to be resolved on the basis of all the surrounding facts and circumstances hildebrand v commissioner supra pincite factors enumerated in regulations under sec_183 generally are utilized in determining whether the requisite 7in both 28_f3d_1024 10th cir affg 99_tc_132 and 949_f2d_345 10th cir affg tcmemo_1990_148 the court_of_appeals for the tenth circuit applied the dominant or primary objective test at the partnership level in analyzing whether a partnership was engaged in an activity for profit under sec_183 profit objectives are present under sec_162 see cannon v commissioner supra pincite krause v commissioner supra pincite sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether a taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is determinative and not all factors are applicable in every case see 86_tc_360 b applying the factors we analyze the most pertinent of the factors listed in the regulation to illustrate why we conclude that petitioners’ melaleuca activity was not an activity engaged in for profit the manner in which petitioners conducted the activity in deciding whether a taxpayer has conducted an activity in a businesslike manner we consider whether complete and accurate books_and_records were maintained whether the activity was conducted in a manner substantially_similar to other activities of the same nature that were profitable and whether changes in operating methods adoption of new techniques or abandonment of unprofitable methods were done in a manner consistent with an intent to improve profitability see 72_tc_659 sec_1_183-2 income_tax regs when petitioners signed up as downlines they consulted ms boyer regarding necessary recordkeeping and obtained from her a computer_program and a book for recording everything mr kinney testified that petitioners did not use the software but instead contemporaneously recorded all items in the book8 and retained receipts we are not convinced that petitioners’ recordkeeping represented anything other than an effort to substantiate expenses claimed on their return for a taxpayer’s books_and_records to indicate a profit_motive the taxpayer should use the books_and_records as analytic or diagnostic tools in an effort to achieve profitability nissley v commissioner tcmemo_2000_178 for example to enable a taxpayer to cut expenses increase profits and evaluate the overall performance of the operation see 72_tc_411 8petitioners did not give the book to the irs during the audit and did not introduce the book into evidence affd without published opinion 647_f2d_170 9th cir petitioners could not meaningfully analyze profitability and make informed decisions regarding their melaleuca activity on the basis of the collection of receipts and invoices they retained although they believed they would recoup their startup costs if they could recruit some downline distributors they did not estimate what sales level they had to maintain to break even although mrs kinney prepared spreadsheets to assist the tax_return preparation process petitioners did not use the spreadsheets to analyze profitability of the business or to identify cost-cutting measures petitioners failed to maintain certain records that individuals pursuing a similar activity with a profit objective are expected to maintain see nissley v commissioner supra in addition the records petitioners did maintain were neither complete nor accurate for example for petitioners reported dollar_figure in gross_sales but retained records reflecting only dollar_figure in gross_sales petitioners also did not prove that they made changes to their business activity in order to generate a profit for example petitioners offered no evidence that they considered switching companies or that they consulted successful direct marketers about how to improve sales and reduce expenses despite their losses petitioners continued to buy products without increasing their sales volume or changing their method of operation we conclude that petitioners did not conduct their melaleuca activity in a businesslike manner the expertise of petitioners or their advisers preparation for an activity by an extensive study of its accepted business economic and scientific practices or consultation with those who are experts therein may indicate a profit objective engdahl v commissioner supra pincite sec_1_183-2 income_tax regs efforts to gain experience and a willingness to follow expert advice may indicate a profit_motive see eg dworshak v commissioner tcmemo_2004_249 before signing up as downlines petitioners never engaged in any direct marketing activity or any other type of sales business petitioners relied only on advice from another melaleuca distributor under a direct marketing system like melaleuca an upline is an interested_party rendering advice to promote his own interest see ogden v commissioner tcmemo_1999_397 direct marketers may be biased when discussing their direct marketing activity because they have a natural desire to advance the organization and or obtain income from a downliner affd 244_f3d_970 5th cir petitioners never sought advice from an independent party on balance we conclude that petitioners did not have and did not acquire from others a sufficient grounding in direct marketing petitioners’ time and effort devoted to the activity the fact that a taxpayer devotes personal time and effort to carry on an activity may indicate an intention to derive a profit particularly where there are no substantial personal or recreational elements associated with the activity sec_1 b income_tax regs mr kinney’s testimony about the amount of time petitioners devoted to the melaleuca activity was confusing and unclear mr kinney testified that mrs kinney spent a couple of hours weekly trying to sell melaleuca products and that he spent approximately hour daily filling out order sheets however mr kinney testified he placed orders for merchandise once a month we cannot reconcile mr kinney’s testimony about the amount of time he and his wife spent on the activity9 with the small amount of sales reported nor do we understand what he did for an hour a day consequently we disregard mr kinney’s testimony on this point see 87_tc_74 petitioners maintained full-time jobs during the years at issue and in mr kinney also devoted time and effort to his prospective welding business in addition mrs kinney started 9copies of customer receipts indicate that in and petitioners made less than two sales per month and the average sale was dollar_figure we find it hard to believe that this sales volume required mr kinney to spend hour daily filling out order sheets gambling at some point and spent far more time gambling during the years at issue than selling melaleuca products or recruiting downlines petitioners’ other activities left little time for the melaleuca activity petitioners’ history of income or loss from the activity a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit objective see golanty v commissioner supra pincite sec_1_183-2 income_tax regs however a series of startup losses or losses sustained because of unforeseen circumstances beyond the control of the taxpayer may not indicate a lack of profit_motive kahla v commissioner tcmemo_2000_127 citing engdahl v commissioner t c pincite and sec_1_183-2 income_tax regs affd without published opinion 273_f3d_1096 5th cir petitioners’ activity never generated a net profit their melaleuca activity mostly provided them discounts on products for personal_use and deductions for personal expenses such as expenses related to their car cellular phone internet service and mobile home although the activity was in its early years petitioners recognized that they needed to build a downline organization to maintain a profit yet they did nothing to reduce costs or terminate the activity when they were unsuccessful at recruiting downline distributors we fail to see how petitioners could recoup their cumulative losses under these circumstances we conclude petitioners’ substantial losses from the activity indicate that the melaleuca activity was not engaged in for profit elements of personal pleasure or recreation the existence of personal pleasure or recreation relating to the activity may indicate the absence of a profit objective see sec_1_183-2 income_tax regs however an activity is not treated as an activity_not_engaged_in_for_profit merely because the activity may have recreational or pleasurable elements id petitioners’ melaleuca activity was so intertwined with social and recreational elements that it is difficult to discern what part if any of the activity was business and what part was pleasure for example on a date trip to a cheerleading convention10 petitioners invited their acquaintances to dinner during which they talked about cheerleading and melaleuca products petitioners treated the cost of the dinner as a deductible expense during another personal trip to new mexico texas and las vegas nevada petitioners delivered products to and discussed melaleuca with spouses of persons whom mr kinney had met through his employment petitioners deducted the cost of meals and some lodging_expenses we conclude that elements of 10during the years at issue petitioners’ daughter was a cheerleader personal pleasure and recreation indicate that petitioners did not engage in the melaleuca activity with a primary objective of realizing a profit conclusion the remaining factors either do not apply or do not favor petitioners’ position after considering the factors listed in sec_1_183-2 income_tax regs and the facts and circumstances of this case we conclude that petitioners did not engage in the melaleuca activity with the primary objective of realizing a profit accordingly we hold that petitioners’ melaleuca activity during the years in issue was not an activity engaged in for profit within the meaning of sec_162 and sec_183 ii deductibility of and schedule c expenses a schedule c expense sec_1 expenses related to the melaleuca activity because we have concluded that petitioners did not engage in the melaleuca activity for profit we now turn our analysis to what deductions if any petitioners may claim under sec_183 and sec_183 permits deductions which are otherwise allowable without regard to whether the activity is engaged in for profit such as state and local_taxes and interest sec_183 allows deductions that would be allowable if the activity were engaged in for profit but only to the extent of gross_income received from the activity reduced by deductions under sec_183 for petitioners provided records showing they paid tulsa county tax of dollar_figure an expense that appears to be deductible under sec_164 and allowable under sec_183 petitioners also paid rent for the lot for the mobile home totaling dollar_figure we are satisfied on the basis of mr kinney’s testimony that petitioners used the mobile home exclusively for the melaleuca activity we find that petitioners may deduct the county tax in full and may deduct the lot rent expenses up to dollar_figure the excess of the dollar_figure gross_profit from the melaleuca activity over the county tax given the sec_183 limitation we do not need to address whether petitioners substantiated other deductions related to the melaleuca activity on their schedule c expenses related to mr kinney’s employment erroneously claimed on the schedule c the schedule c included mileage and cellular phone expenses related to mr kinney’s employment at k l smith although those deductions should have been claimed on petitioners’ schedule a as miscellaneous_itemized_deductions subject_to the 2-percent adjusted_gross_income limitation under 11the record does not establish under which category of the schedule c petitioners claimed the lot rent expense and the county tax sec_67 we consider whether petitioners are entitled to these deductions a taxpayer may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 an employee cannot deduct such expenses to the extent that the employee is entitled to reimbursement from his or her employer for expenditures related to his or her status as an employee id pincite along with other miscellaneous_itemized_deductions unreimbursed employee_expenses are subject_to the 2-percent limitation of sec_67 we accept as credible mr kinney’s testimony that k l smith did not reimburse him for mileage and cellular phone expenses a car and truck expenses petitioners claimed dollar_figure in car and truck expenses on the schedule c which included van and truck expenses for the melaleuca activity and truck expenses for mr kinney’s employment passenger automobiles and any other_property used as a means of transportation are listed_property see sec_280f and ii and these expenses are subject_to the provisions of sec_274 sec_274 requires taxpayers to provide adequate_records or sufficient other evidence establishing the amount time place and business_purpose of the expense to corroborate the taxpayer’s statements mr kinney claimed that he maintained a contemporaneous log but he did not introduce it into evidence to substantiate mileage expenses petitioners presented calendars that used an alphabetical code for indicating business or personal_use of their vehicles although petitioners’ code system separates business and personal mileage it does not separate how many miles were driven for the melaleuca activity and for mr kinney’s employment the calendars have meager explanations about the purpose of a few trips only a few entries describe trip destinations we conclude the calendars do not satisfy the strict substantiation requirements of sec_274 and we sustain respondent’s determination disallowing car and truck expenses b cellular phone expenses on the schedule c petitioners claimed cellular phone expenses under the category other expenses petitioners introduced into evidence cellular phone bills that establish that they subscribed to a family plan for two cellular phones one for mr kinney and one for mrs kinney mr kinney did not use any other cellular phone cellular phones are listed_property see sec_280f and sec_274 provides that no deduction shall be allowed unless the taxpayer substantiates inter alia the business use of the property petitioners did not offer a detailed breakdown of personal and business use of mr kinney’s cellular phone petitioners failed to establish the additional charges if any they incurred because of mr kinney’s employment therefore petitioners are not entitled to the cellular phone expense deduction b the schedule c expense sec_1 expenses related to the melaleuca activity for petitioners did not claim any deductions that are allowable under sec_183 as discussed above sec_183 permits petitioners to offset expenses against gross_income from the melaleuca activity petitioners substantiated the following dollar_figure rent for the mobile home lot for january through date and dollar_figure of utilities attributable to the mobile home_office these substantiated expenses total dollar_figure leaving a small discrepancy between income from the activity and substantiated expenses petitioners claimed the following deductions related to the melaleuca activity a car and truck expenses dollar_figure as discussed above petitioners’ mileage records do not satisfy the substantiation requirements of sec_274 in addition the records do not separate miles driven for the melaleuca activity and miles driven for mr kinney’s employment accordingly none of the car and truck expenses may be deducted as an expense of the melaleuca activity b legal and professional services dollar_figure petitioners offered no evidence to substantiate that they paid for legal and professional services for c supplies dollar_figure petitioners did not substantiate what items they purchased and deducted as supplies or their business_purpose d tolls deducted as other expenses dollar_figure although tolls related to mr kinney’s employment may qualify as a deductible unreimbursed employee expense petitioners did not prove how to allocate the tolls expense between driving for the melaleuca activity and driving for mr kinney’s employment accordingly none of the tolls may be deducted as an expense of the melaleuca activity on the basis of the foregoing we conclude that petitioners have not substantiated melaleuca-related expenses in excess of dollar_figure unreimbursed employee_expenses erroneously claimed on the schedule c on the schedule c petitioners claimed dollar_figure of work_clothes expenses mr kinney testified that for his employment he wore heavy denim and khaki shirts steel-toed boots safety glasses and welding hats and mrs kinney wore scrubs to work clothing is a deductible expense only if it is required for the taxpayer’s employment unsuitable for general wear and not worn for personal_use see 74_tc_1266 30_tc_757 such costs are not deductible even if a taxpayer establishes that he would not have purchased the items but for the employment hynes v commissioner supra pincite the receipts introduced into evidence to substantiate mr kinney’s work_clothes expenses contain unclear abbreviated descriptions that do not allow us to determine what items were purchased with respect to mrs kinney’s work_clothes petitioners have not established that mrs kinney did not receive any reimbursement for her work_clothes the receipts presented to substantiate mrs kinney’s work_clothes expenses describe the items purchased as comfort wash elastic-waist pants comfort wash checked fashion warm-up and knit polo shirt by jerzees such descriptions are insufficient to establish that the clothes purchased are not suitable for general wear petitioners did not argue any special circumstances that prevented the use of the clothes outside of work accordingly we disallow a deduction for work_clothes for lack of substantiation besides the work_clothes expenses the schedule c also includes mileage and cellular phone expenses related to mr kinney’s employment at k l smith for the same reasons that we disallowed these deductions for we disallow car and truck and cellular phone deductions for expenses related to the prospective welding business the record establishes that the following deductions claimed on the schedule c related to mr kinney’s prospective welding business item on the schedule c amount rent or lease vehicles machinery and equipment dollar_figure big_number other business property repairs and maintenance tools big_number total as discussed above sec_162 allows a taxpayer to deduct ordinary and necessary expenses of carrying on the taxpayer’s trade_or_business see sec_162 sec_1_183-2 income_tax regs for the expense to be deductible under sec_162 however the taxpayer’s business operations must actually have commenced see 864_f2d_1521 10th cir affg 86_tc_492 the taxpayer has not ‘engaged in carrying on any trade or business’ within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 mr kinney never started operating the welding business rather he undertook preparatory steps such as constructing a building and locating a key clientdollar_figure accordingly the prospective welding business_expenses are not deductible under sec_162 iii itemized_deductions a home mortgage interest_deduction respondent disallowed the home mortgage interest_deduction of dollar_figure for lack of substantiation sec_163 allows a deduction for interest_paid on a qualified_residence sec_163 further defines qualified_residence as either the taxpayer’s principal_residence or another residence selected by the taxpayer and used as a residence taxpayers must be able to substantiate the amount claimed see sec_6001 sec_1 a income_tax regs petitioners provided no documentation or other evidence to substantiate that they are entitled to a home mortgage interest_deduction in excess of that allowed by respondent accordingly we sustain respondent’s disallowance of the home mortgage interest_deduction in excess of the dollar_figure allowed 12petitioners did not argue that the prospective welding business_expenses are startup expenditures eligible for amortization under sec_195 even if they had sec_195 requires a taxpayer to elect to treat startup expenditures as deferred expenses that may be amortized over a period of not less than months and the amortizaton period cannot begin any earlier than the month in which the active trade_or_business begins b unreimbursed employee expenses13 in the notice_of_deficiency respondent disallowed dollar_figure of unreimbursed employee_expenses respondent concedes that petitioners substantiated the union dues and other union assessment amounts as well as welding licenses expenses but maintains that the conceded amounts are projected to be less than the 2-percent limitation of sec_67 petitioner failed to substantiate amounts in excess of those conceded by respondent accordingly we disallow a deduction for unreimbursed employee_expenses in excess of deductions conceded by respondent iv other matters the court’s holding on the above adjustments in turn determines to what extent petitioners are entitled to the child_tax_credit for and whether petitioners are liable for self- employment_tax these adjustments will be addressed in a rule computation v accuracy-related_penalty under sec_6662 respondent contends that petitioners are liable for the accuracy-related_penalty on the grounds of negligence or disregard of rules or regulations under sec_6662 and b for and negligence or disregard of rules or 13we remind the parties that when making their rule calculations miscellaneous_itemized_deductions must be adjusted for the 2-percent limitation see sec_67 regulations and substantial_understatement of tax under sec_6662 and b and for sec_6662 and b authorizes the commissioner to impose a 20-percent penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs sec_6662 and b also authorizes the commissioner to impose a 20-percent penalty if there is a substantial_understatement_of_income_tax an understatement is substantial if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the initial burden of production with respect to petitioner’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 respondent has satisfied his burden with proof that in the amount of understatement exceeds the greater of dollar_figure or percent of the tax required to be shown on the return respondent also met his burden of production with respect to negligence by establishing that petitioners did not maintain required records or substantiate deductions as required by the code because respondent has met his burden of production petitioners must come forward with sufficient evidence to persuade the court that respondent’s determination is incorrect see 116_tc_438 petitioners did not do so petitioners offered no credible_evidence to establish that they should not be liable for the sec_6662 penalty they failed to properly substantiate their home mortgage interest_deduction and work_clothes expenses and improperly claimed schedule c deductions the accuracy-related_penalty is not imposed with respect to any portion of the underpayment if the taxpayer can establish that he acted with reasonable_cause and in good_faith sec_6664 petitioners bear the burden of producing evidence to demonstrate reasonable_cause under sec_6664 we determine reasonable_cause and good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id the record does not establish that petitioners had reasonable_cause and acted in good faithdollar_figure therefore we sustain respondent’s determination to impose the a accuracy-related_penalty for and we have considered all of the arguments raised by either party and to the extent not discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule 14a taxpayer’s reasonable reliance on the advice of an independent professional adviser as to the tax treatment of an item may demonstrate reasonable_cause petitioners introduced no evidence to support a finding that ms boyer was a competent tax professional they also introduced no evidence that they provided all information to ms boyer or that they actually relied in good_faith on ms boyer’s return preparation 115_tc_43 affd 299_f3d_221 3d cir
